t c memo united_states tax_court alfred a porro jr and joan atkins porro petitioners v commissioner of internal revenue respondent docket no 14531-10l filed date joseph a diruzzo iii sanpreet k dhaliwal and jennifer correa riera for petitioners derek p richman and william lee blagg for respondent memorandum opinion jacobs judge the parties submitted this case fully stipulated pursuant to rule the issue for decision is whether respondent’s settlement officer abused her discretion in rejecting petitioners’ offer-in-compromise as an alternative to collection of petitioners’ unpaid federal_income_tax liabilities for years and by way of levy for the reasons set forth infra we find that respondent’s settlement officer did not abuse her discretion unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure at the time they filed their petition petitioners resided in florida background on date the internal_revenue_service irs issued a notice_of_deficiency to petitioners for years through inclusive on date petitioners filed the petition in this court at docket no for redetermination of the determinations set forth in the notice_of_deficiency on date a stipulated decision was entered pursuant to which it was agreed that petitioners were not liable for any deficiencies or penalties for years or but were liable for deficiencies and penalties for years and as follows year deficiency dollar_figure big_number fraud_penalty sec_6663 dollar_figure big_number as of date the assessed balances due for years and were dollar_figure and dollar_figure respectively on date the irs sent petitioners a final notice_of_intent_to_levy and notice of your right to a hearing advising them that the irs intended to proceed by levy to collect petitioners’ unpaid and federal tax_liabilities that notice informed petitioners that if they so desired they could have a hearing sec_6330 hearing on the matter by contacting the irs office of appeals on date petitioners sent the irs a form request for a collection_due_process or equivalent_hearing in which they stated they wished to propose a collection alternative to the proposed levy on date settlement officer laverne burks conducted a face-to- face hearing with petitioners’ representative david berman they discussed collection alternatives but were unable to reach an agreement on date the irs office of appeals mailed petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination informing them that the irs’ determination to levy on petitioners’ assets was sustained on date petitioners petitioned the court under sec_6330 to review the determination of the irs office of appeals in their petition petitioners stated that the irs failed to pursue a less intrusive collection alternative inasmuch as petitioners had agreed to immediately liquidate all assets including residence ie their miami home and pay all proceeds to irs for the tax claimed due on date the irs requested petitioners’ case be remanded to the irs appeals_office in order to afford petitioners another sec_6330 hearing the court granted this request on date on date settlement officer burks renewed working on petitioners’ case she attempted to reach mr berman by phone but was unsuccessful she then wrote him a letter with regard to scheduling another sec_6330 hearing on date petitioners mailed a letter to the irs in which they offered to settle their unpaid federal_income_tax liabilities for dollar_figure settlement officer burks spoke with petitioners by telephone on date she informed petitioners that they had to file form_656 offer_in_compromise and form 433-a collection information statement for wage earners and self- employed individuals in order to make an offer-in-compromise in point of fact petitioners had submitted forms and 433-a but the forms were mailed to the by this time it appears mr berman had ceased representing petitioners wrong irs department eventually the forms made their way to settlement officer burks petitioners’ dollar_figure settlement offer reflected a change in their finances petitioners had retired and liquidated their interests in a business called terra firma inc in date receiving dollar_figure further petitioners sold their miami home on date receiving net_proceeds of dollar_figure petitioners informed the irs that the proceeds from both transactions would be used to settle their tax_liabilities petitioners’ case was transferred to settlement officer shari gropack on date settlement officer gropack reviewed petitioners’ offer-in- compromise and associated financial documentation she determined that petitioners’ monthly living_expenses exceeded their monthly income by approximately dollar_figure settlement officer gropack did not have sufficient information to determine precisely the amount of petitioners’ assets but on the basis of the documentation available she determined petitioners’ equity value in various assets totaled almost dollar_figure settlement officer gropack held a face-to-face sec_6330 hearing with petitioners on date at the meeting petitioners informed settlement officer gropack that their monthly expenses exceeded their monthly income and that they were using the proceeds from both the sale of the miami home and the liquidation of their interests in terra firma inc to help pay their living_expenses petitioners’ other assets were also discussed settlement officer gropack determined that a house in rutherford new jersey new jersey house was owned by petitioners petitioners disputed that determination claiming they had no interest in the new jersey house because it had been transferred to their son by way of a quitclaim_deed dated date after discussing their case with settlement officer gropack petitioners increased the amount of their offer- in-compromise from dollar_figure to dollar_figure settlement officer gropack calculated petitioners’ reasonable collection potential to be dollar_figure in reaching her conclusion she included in her calculations cash and bank accounts totaling dollar_figure furniture and personal effects valued at dollar_figure an interest in an oppenheimer investment fund totaling dollar_figure the loan value of life_insurance of dollar_figure and pensions ira k assets of dollar_figure in reviewing the quitclaim_deed we note that the legal description of the property is incomplete the deed states also know as lot ___ block ___ on the tax map for the borough of rutherford county of bergen state of new jersey we also note that each place a date appears the date is altered including the expiration date of the notary public’s commission petitioners did not offer an explanation for these omissions or alterations also included in the calculation of petitioners’ reasonable collection potential were amounts for the following dissipated assets dollar_figure received by petitioners from the sale of the miami home dollar_figure received from the liquidation of petitioners’ interests in terra firma inc and dollar_figure as the equity in the new jersey house settlement officer gropack included the proceeds from the sales of the miami home and petitioners’ interest in terra firma inc because the taxpayers did not show where the money went she included the equity value of the new jersey house because of numerous inconsistencies in petitioners’ statements as to the ownership of the new jersey house in this regard petitioners initially claimed that they had purchased the new jersey house on behalf of their son because at the time he was a minor but they later acknowledged that their son had reached the age of majority several years before the house was purchased settlement officer gropack noted in the irs case activity file that the new jersey property assessment records reflected mr porro as the owner of the new jersey house in and and an internet search of property title records indicated petitioners owned the property see infra pp for a discussion with respect to the methodology respondent used in determining petitioners’ equity in the new jersey house settlement officer gropack was mindful of mr porro’s criminal conviction in and that the u s department of justice had a restitution lien lasting until against all property he owned she noted in the irs case activity file that the department of justice had been garnishing approximately dollar_figure of mr porro’s monthly social_security payments and that mr porro owed more than dollar_figure in restitution to the bank of new york settlement officer gropack confirmed that petitioners’ monthly expenses continued to exceed their monthly income and the monthly deficit at the time was dollar_figure she noted in the irs case activity file that i f i were to use this deficit and muttiple sic by years approximately what we have to collect on then the taxpayers would need to use dollar_figure to live on for the next years to meet basic living_expenses therefore i would have to reduce the taxpayers’ rcp by this amount additionally with the restitution lien having priority that’s an additional dollar_figure i will have to reach out to the doj justice_department to see exactly what remains if anything i also have to see if interest is applicable this would reduce the taxpayers’ ability to pay to about dollar_figure mr porro was found guilty of mail fraud and of supplying banks with false information and other statements in connection with his attempts to secure lines of credit and business loans on date the u s district_court for the district of new jersey sentenced him to months imprisonment and five years of supervised release mr porro’s sentence also included a judgment ordering him to pay restitution to the bank of new york because he fraudulently obtained a loan from that bank which ultimately resulted in a net_loss of dollar_figure settlement officer gropack spoke with a department of justice official on date she learned that as of date mr porro owed dollar_figure in restitution to the bank of new york she subtracted the amount of the restitution debt from the amount she determined as the value of petitioners’ equity in the new jersey house because at the sec_6330 hearing petitioners did mention a federal restitution lien on the property on date settlement officer gropack spoke with mr porro by telephone she informed him that she would recommend acceptance of a dollar_figure offer-in-compromise of petitioners’ unpaid federal tax_liabilities mr porro replied that the largest amount petitioners could pay without borrowing additional funds was dollar_figure the same amount petitioners had offered the next day settlement officer gropack completed a final review of petitioners’ finances she confirmed her previous determination that petitioners’ reasonable collection potential was dollar_figure on date the irs appeals_office issued a supplemental notice_of_determination concerning collection action s under sec_6320 and or supplemental notice_of_determination in the supplemental notice of settlement officer gropack also reduced the amount of petitioners’ equity in the new jersey house to take into account a dollar_figure mortgage on the property determination the irs rejected petitioners’ dollar_figure offer-in-compromise stating that on the basis of an analysis of their financial circumstances petitioners could afford to pay more than the amount offered discussion i standard of review this case involves a review of the irs’ determination to proceed with collection of petitioners’ unpaid federal_income_tax liabilities for and by way of levy sec_6330 hearings concerning levies are conducted in accordance with sec_6330 at the sec_6330 hearing a taxpayer may raise any relevant issues relating to the unpaid tax including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives a taxpayer may challenge the existence or amount of the underlying tax_liability only if he she did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the liability sec_6330 sec_301_6330-1 q a-e2 proced admin regs petitioners had received a notice_of_deficiency and litigated the deficiencies in this court thus they may not challenge the existence or amounts of the deficiencies for years and after the commissioner issues a notice_of_determination a taxpayer may petition this court for review thereof sec_6330 the court’s review of the commissioner’s determination is subject_to the provisions of sec_6330 because petitioners do not dispute the underlying tax_liabilities for and we review the irs’ determination for abuse_of_discretion see 114_tc_604 114_tc_176 an abuse_of_discretion is defined as any_action that is unreasonable arbitrary or capricious clearly unlawful or lacking a sound basis in fact or law 439_us_522 112_tc_19 ii petitioner’s arguments petitioners first argue that settlement officer gropack’s rejection of their dollar_figure offer-in-compromise constituted an abuse_of_discretion because her calculation of their reasonable collection potential was flawed in that settlement officer gropack failed to fully and properly account for mr porro’s restitution obligations and the effect of those obligations on petitioners’ assets settlement officer gropack erroneously included the proceeds from the sale of petitioner’s miami home and the liquidation of petitioners’ interests in terra firma inc as dissipated assets and settlement officer gropack erred by including the new jersey house as one of petitioners’ assets second petitioners argue that even if settlement officer gropack’s reasonable collection potential calculation was correct petitioners were entitled to avail themselves of a special circumstances exception that permits the acceptance of offers less than a taxpayer’s reasonable collection potential we now review each of petitioners’ arguments in turn iii the settlement officer’s reasonable collection potential calculation a mr porro’s restitution obligations as of date mr porro was required to pay dollar_figure as restitution arising out of his criminal conviction petitioners point out that when criminal restitution obligations are imposed under u s c sec 3663a u s c sec provides that a lien automatically arises on all of the assets and property interests of the restitution debtor petitioners assert that settlement officer gropack failed to conduct a thorough investigation to determine the true equity available to petitioners for inclusion in their rcp continuing petitioners assert settlement officer gropack should have undertaken a more through analysis as mandated by the statute to determine how much a sale of petitioners’ assets would have actually yielded in light of alfred porro’s restitution obligations petitioners assertions are not persuasive contrary to petitioners’ assertions the record demonstrates that settlement officer gropack did investigate the true equity value of petitioners’ assets available for inclusion in their reasonable collection potential before the issuance of the supplemental notice_of_determination settlement officer gropack accounted for petitioners’ negative monthly income and the monthly dollar_figure garnishment from mr porro’s social_security payments and reduced the equity value of the assets available to petitioners by the dollar_figure restitution obligation outstanding as of date petitioners additionally assert that settlement officer gropack erred by applying the entire restitution obligation against the equity in the new jersey house petitioners maintain the restitution obligation should have been applied against the equity in all of their assets these assertions are also unpersuasive settlement officer gropack noted in the irs case activity file that during the face-to-face sec_6330 hearing petitioners did mention a federal restitution lien on the property consequently we cannot say that settlement officer gropack abused her discretion in applying the full amount of mr porro’s restitution obligation against the new jersey house in any case money is fungible see eg united_states v sperry corp u s n bobrow v commissioner tcmemo_2014_21 o’neil v commissioner tcmemo_2012_339 applying the restitution obligation against any single asset reduces petitioners’ total equity value in all their assets and therefore reduces the amount of petitioners’ reasonable collection potential in sum we find that settlement officer gropack properly accounted for mr porro’s restitution obligation and that she properly reduced petitioners’ reasonable collection potential to reflect that obligation b dissipated assets petitioners assert that settlement officer gropack erred by including the dollar_figure of net_proceeds they received from the sale of their miami home and the dollar_figure in proceeds arising from the liquidation of their interests in terra firma inc a total of dollar_figure as dissipated assets petitioners maintain these moneys were used to pay their necessary living_expenses dissipated assets are those assets that have been sold transferred or spent on nonpriority items or debts in disregard of an outstanding tax_liability taggart v commissioner tcmemo_2013_113 see johnson v commissioner t c petitioners’ argument that the new jersey house should not have been included in the list of their assets is a separate argument and is discussed infra pp aff’d 502_fedappx_1 d c cir the internal_revenue_manual irm provides that settlement officers are to determine whether such dissipated assets exist and are no longer available to pay a tax_liability see irm pt date the determination as to the inclusion of the value of a taxpayer’s dissipated assets in his her reasonable collection potential is based on all facts and circumstances of the case ie each case must be evaluated on its own merit id pt settlement officers are counseled that i f the taxpayer does not provide information showing the disposition of funds from transferred assets consider all of these amounts in an acceptable offer amount id pt the taxpayer is to be contacted preferably by telephone and afforded the opportunity to explain or verify the disposition of the asset id pt at the sec_6330 hearing petitioners informed settlement officer gropack that they were using the proceeds from the sale of their miami home and liquidation of their interests in terra firma inc to pay their living_expenses previously petitioners had stated that they would use those proceeds to settle their unpaid federal_income_tax liabilities although petitioners claimed to have used the dollar_figure dollar_figure from the sale of the miami home and dollar_figure from the liquidation of petitioners’ interests in terra firma inc in proceeds to pay their living_expenses settlement officer gropack noted in the irs case activity file that petitioners did not document where the payments went we reviewed petitioners’ bank records but we were unable to identify how the proceeds from the sale of the miami home and the liquidation of the terra firma inc interests were used it appeared that the proceeds from the sale of the miami home were quickly spent despite petitioners’ statements to the irs that the proceeds would be held to settle their unpaid federal_income_tax liabilities as respondent’s counsel notes in brief between march and date petitioners dissipated more than dollar_figure petitioners have the burden to establish that the proceeds from the sale of the miami home and the liquidation of petitioners’ interests in terra firma inc were expended for their necessary and reasonable living_expenses to conclude we cannot say that settlement officer gropack abused her discretion in characterizing the sale proceeds as dissipated assets in the calculation of petitioners’ reasonable collection potential c ownership of the new jersey house petitioners contend that they do not own the new jersey house and that settlement officer gropack erred in including the value of the new jersey house in petitioners’ reasonable collection potential petitioners correctly note that the court initially looks to state law to determine what rights a taxpayer has in property the government seeks to reach and then to federal_law to determine whether the taxpayer’s state-delineated rights qualify as property or rights to property within the compass of federal tax law see 528_us_49 under that analysis petitioners assert they were not the owners of the property before addressing petitioners’ specific arguments we are constrained to note that even if we agreed with petitioners and disregarded the value of the new jersey house it would not affect the outcome of this case petitioners’ reasonable collection potential as determined by settlement officer gropack after taking into account mr porro’s restitution obligation and without considering the value of the new jersey house is dollar_figure which is greater than the dollar_figure petitioners offered as well as the dollar_figure amount settlement officer gropack suggested as an acceptable offer-in-compromise and as respondent’s counsel notes irm pt date states that if the value of a taxpayer’s assets other than the transferred property at issue is greater than the taxpayer’s offer-in-compromise amount that offer should be rejected petitioners purchased the new jersey house in petitioners provided settlement officer gropack with a quitclaim_deed dated date which recites that petitioners granted kevin porro their son the new jersey house for dollar_figure but as respondent’s counsel notes the quitclaim_deed is incomplete in that part of the legal description of the property was not filled out and all of the dates were altered including the expiration date of the notary public’s commission further new jersey property assessment records list mr porro as the owner of the new jersey house from through as respondent’s counsel notes this indicates that the deed was not recorded petitioners claim that the state record is not conclusive especially in light of a fully executed deed indicating that petitioners transferred the property thus petitioners argue that settlement officer gropack should have undertaken a more substantial analysis of the ownership of the new jersey house this argument though undermines petitioners’ position that settlement officer gropack ignored new jersey state law in determining what rights petitioners had in the new jersey house in any case settlement officer gropack was not required to conduct a further investigation see 682_f3d_149 1st cir rev’g tcmemo_2011_136 and 135_tc_393 moreover we are mindful that transfers between related parties are examined with special scrutiny see estate of rosen v commissioner tcmemo_2006_115 and it is petitioners who are obliged to resolve any contradictions in the record as to the ownership of the new jersey house settlement officer gropack documented in the irs case activity file her thought process in determining that petitioners were the owners of the new jersey house we cannot say that her determination is unreasonable or arbitrary petitioners next argue that settlement officer gropack failed to follow the guidelines of irm pt date regarding the treatment of assets held by a nominee or alter ego in making this argument it appears that petitioners are asserting that they held the new jersey house as a nominee for their son but petitioners provided no documentation to indicate that the new jersey house was ever held for the benefit of their son and we are mindful that although initially petitioners claimed that the house was purchased in mr porro’s name because their son was a minor at the time they eventually abandoned this claim when it became clear it was untrue iv special circumstances in some cases the irs may accept an offer-in-compromise of less than the amount of a taxpayer’s reasonable collection potential if there are special circumstances see revproc_2003_71 sec_4 2003_2_cb_517 special circumstances are circumstances demonstrating that the taxpayer would suffer economic hardship if the irs were to collect from him her an amount equal to the reasonable collection potential and compelling public policy or equity considerations that provide a sufficient basis for compromise leago v commissioner tcmemo_2012_39 see 125_tc_301 aff’d 469_f3d_27 1st cir the irm instructs settlement officers to give consideration to economic hardship and public policy or equity when investigating any offer-in-compromise irm pt date settlement officers are directed to irm pt dollar_figure date which discusses factors to consider when a taxpayer raises the issue of economic hardship including age employment status dependents cost of living in the area and extraordinary circumstances such as medical catastrophe or natural disaster id pt petitioners assert that settlement officer gropack ignored the guidance of the irm and failed to take into account the fact that mr porro was retired that petitioners’ only income was from social_security and that petitioners had to draw on their savings to pay their living_expenses petitioners’ assertion is incorrect after settlement officer gropack accounted for mr porro’s restitution obligation she acknowledged that mr porro was retired that petitioners’ income came from their social_security_benefits and that their monthly income was dollar_figure less than their monthly expenses extrapolating these amounts over a year period settlement officer gropack determined that petitioners would expend more than dollar_figure from savings on their basic living_expenses she reduced petitioners’ reasonable collection potential by that amount thus even though settlement officer gropack determined that petitioners’ reasonable collection potential was dollar_figure she was willing to accept only dollar_figure in satisfaction of petitioners’ unpaid federal_income_tax liabilities v other matters considered at the sec_6330 hearing sec_6330 and provides that the settlement officer must verify that the requirements of applicable law and administrative procedure have been met and must consider whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary in the supplemental notice_of_determination settlement officer gropack stated that she verified that petitioners also refer to sec_301_7122-1 proced admin regs arguing that an offer-in-compromise may be entered into to promote effective tax_administration which constitutes a special circumstance when it is determined that although collection in full could be achieved collection of the full liability could cause the taxpayer economic hardship both parties agree that petitioners’ unpaid federal_income_tax liabilities cannot be collected in full consequently petitioners were not entitled to an offer-in-compromise based on effective tax_administration in any case the factors supporting such an offer-in-compromise as provided in sec_301_7122-1 proced admin regs are broadly similar to those discussed throughout the remainder of this opinion and were used by settlement officer gropack the requirements of all applicable law and administrative procedure were met and that she determined that the levy appropriately balanced the need for efficient collection_of_taxes with petitioners’ concern that the collection action be no more intrusive than necessary we have no reason to doubt the truthfulness of these statements in sum we are satisfied that the mandates of sec_6330 and have been met to reflect the foregoing decision will be entered for respondent
